Justice KOURLIS,
concurring in part and dissenting in part:
I concur with Sections I, II, III, and IV(A)-(H) of the majority opinion; however, I respectfully dissent from Section IV(I) and that portion of Section V in which the majority remands the case to the trial court with directions to delete paragraph 60.6 of the Decree. I believe that the issue of whether Thornton may be required to pay some cost of administrative assistance necessary for the performance of additional duties imposed upon the division engineer by the terms of the Decree is prematurely presented. Therefore, I would decline to address the validity of paragraph 60.6 at this time.
Paragraph 60.6 will only have operative effect in the event that the division engineer is unable to perform duties imposed under the terms of the Decree “in addition to those duties which he is normally required to perform” and only if that inability to perform is based on a “shortage of funding for adequate support personnel.” Decree, ¶ 60.6, at 86.1 These responsibilities will only be activated when part or all of the Northern Project is operational. Construction on Phase I, Phase II, and Phase III is proposed to begin in the years 2000, 2026, and 2034, respectively. See Maj. op. at 20-21. There is necessarily some uncertainty as to whether any of the three Phases of the Northern Project will be completed. See Maj. op. at 43—15. Under these circumstances, I consider it prudent to defer consideration of the validity of paragraph 60.6 of the Decree until such time as the division engineer may seek to invoke its provisions.
Further, in addressing this issue, I believe the majority unnecessarily limits the authority of the trial court and constrains the powers of the state engineer. Because it is not clear to me that the trial court lacks the power to implement paragraph 60.6 or that the state engineer lacks the statutory authority to petition the trial court for costs associated with additional duties imposed by the Decree, I would not take such a restrictive view.2
The majority holds that the “trial court exceeded the scope of its judicial authority by involving itself in questions concerning the funding of the Division Engineer’s activities.” Maj. op. at 99. The majority reaches this result because of the absence of any *101“statutory authority that would authorize a court to impose on a private party any part of the expense incident to exercise” of the state and division engineer’s legislatively assigned powers and responsibilities for regulation of waters of the state. Maj. op. at 98. The plain impact of the Decree, however, involves the creation of numerous additional duties for the division engineer. Some statutory authority for creating these duties is contained in section 37-92-804(6), 15 C.R.S. (1990), which, in relevant part, provides:
Any decision [of the water judge] may contain any other provision which the water judge deems proper in determining the rights and interests of the persons involved.
If this broad grant of authority enables the trial court to create new duties for the state and division engineers, it may similarly be read to authorize the trial court to impose costs to pay for these duties if the water judge deems such costs “proper in determining the rights and interests of the persons involved.” If the trial court can impose a duty, it is conceivable that it may also apportion the costs associated with that duty.3
The majority further holds that “the decision to adopt a policy that requires water users to fund the administrative activities of the state or division engineer is squarely within the province of the legislature.” Maj. op. at 99. In my view, the legislature has already authorized the state engineer to charge an individual water user for the cost of services which specifically benefit that user.
Section 37-80-102(1), 15 C.R.S. (1990), provides:
(1) [The state engineer] has executive responsibility and authority with respect to:
(k) Such other acts as may be reasonably necessary to enable him to secure the effective and efficient operation of the division of water resources, including power and authority to make and enforce such rules or regulations as he may find necessary or desirable to effectuate the performance of his duties.
Citing, in part, the authority granted by this section, the state engineer has promulgated rules and regulations imposing fees on those persons who use data provided by the state engineer about the water supplies of the state. See Rules 4r-6, 2 C.C.R. 402-9 (1994).4 These fees cover the costs of collecting, studying, and distributing the data. Id. Section 37-80-102(l)(k) can be read to authorize the state engineer to promulgate rules and regulations imposing fees in other contexts if such fees are necessary to enable the state engineer to “secure the effective and efficient operation of the division of water resources.”
Here, the division engineer must carry out the provisions of the Decree to secure the effective operation of the division of water resources. Paragraph 60.6 only authorizes the state engineer to petition the court for costs associated with additional duties imposed by the Decree if funds are necessary to enable the division engineer to carry out these duties. Thus, section 37-80-102(l)(k) authorizes the state engineer to promulgate necessary rules and regulations, including the charging of fees, to enable the division engineer to perform such additional duties as are imposed by the Decree.5
*102There is no evidence in the record that the state engineer promulgated a rule or regulation applicable to this case. However, an agency is not required to promulgate rules or regulations as long as the enabling statute provides adequate constraints for administrative actions. Douglas County v. Public Utils. Comm’n, 829 P.2d 1303, 1311 (Colo. 1992). “The guiding consideration is whether these constraints are sufficient to insure that administrative action will be rational and consistent in the first instance and that subsequent judicial review of that action is available and will be effective.” Cottrell v. City & County of Denver, 636 P.2d 703, 709-10 (Colo.1981). .
The method of imposing costs created by paragraph 60.6 is both rational and subject to judicial review. The state engineer can only recover costs if the division engineer is unable to perform duties imposed under the terms of the Decree “in addition to those duties which he is normally required to perform.” Decree, ¶ 60.6, at 86. This condition ensures that Thornton is only required to pay costs for additional duties performed specifically for Thornton’s benefit. In addition, the state engineer must petition the court for a determination “upon good cause shown.” Id. This requirement ensures judicial review before any payments are made. Thus, the authority granted to the state engineer by section 37-80-102(l)(k) coupled with the restrictions imposed by paragraph 60.6 entitles the state engineer to collect costs for administrative assistance.
Thus, as an initial matter, I would decline to reach the issue of the validity of paragraph 60.6 at this time because I believe that facts could exist in which such fees would be appropriate, and we are currently evaluating the provision in a vacuum devoid of any factual context. If I were to decide the issue, I would hold the provisions of paragraph 60.6 valid. Hence, I dissent in part.
I am authorized to say that Justice MULLARKEY joins in this concurrence and dissent.

. The majority states that the state engineer sought the insertion of the provision contained in paragraph 60.6 in the Decree. Maj. op. at 98. The record does not contain any motion brought by the state seeking such a remedy. The lack of a documented motion detailing circumstances under which fees could be imposed further supports my concern that this issue is being addressed prematurely and in the absence of a real controversy.


. Although paragraph 60.6 specifically authorizes the division engineer to petition the trial court for costs, the state engineer is ultimately responsible for the work of the division engineer. See §§ 37-80-102(1), 37-80-105, 15 C.R.S. (1990). The additional duties created by the Decree are effectively imposed upon the state engineer. Thus, for purposes of this dissent, I will assume that it is the state engineer who would be making application for the costs of administrative assistance on behalf of the division engineer.


. It should be noted that § 37-92-202, 15 C.R.S. (1990), provides that “[t]he expenses of the offices and staffs of the division engineers shall be provided for out of state funds.” An issue to be addressed would be whether the cost of administrative assistance necessary for the performance of additional duties imposed by the Decree is an expense of the office or staff of the division engineer. Resolution of this question will depend upon the nature of the assistance rendered and thus cannot be addressed in the absence of an actual request for specified costs.


. Several other statutes also support the state engineer’s authority to promulgate these regulations. The most specific of the statutes is § 37-80-111.5(l)(a), 15 C.R.S. (1996 Supp.), which provides that “[t]he state engineer shall set and collect fees by rules and regulation for the distribution of data generated, collected, studied, and compiled about the water supplies of this state, which fees shall reflect the direct and indirect costs of such distribution.”


.I note that this interpretation of § 37-80-102(l)(k) is consistent with the general principle that a property owner may be required to pay the costs of public improvements if the property is specially benefited by the improvements over and above the general benefit to the public at large. *102Bethlehem Evangelical Lutheran Church v. City of Lakewood, 626 P.2d 668, 672 (Colo.1981). See also Beaver Meadows v. Board of County Comm'rs, 709 P.2d 928, 935 (Colo.1985) (it is within the police power of the state to impose on a developer the burden of providing reasonable improvements to public facilities made necessary by a development as a condition of approval of that development).